Dismissed and Memorandum Opinion filed November 6, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00691-CV

 NGOZI ORISAKWE IN HER CAPACITY AS PRESIDENT AND BOARD
   CHAIR OF UMUADA IGBO IN DISPORA USA, INC., HOUSTON
  CHAPTER; AND NGOZI ORISAKWE, INDIVIDUALLY, Appellants
                                       V.

BRIDGET B. AKAZIE, AGNES OLOLO COMMY AWAGWU AND JANE
                   DOE NOS. 1-20, Appellees

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-48440

              MEMORANDUM                        OPINION
      According to information provided to this court, this is an appeal from an
order signed July 24, 2014. Our records show that appellants have not paid the
$195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent); see also Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On September 8, 2014,
this court notified appellants that the filing fee was past due and the appeal was
subject to dismissal unless appellant paid the fee by September 18, 2014. No
response was filed.

      In addition, the clerk’s record has not been filed in this appeal. On October
13, 2014, the Harris County Clerk’s office notified this court that appellants have
not paid for preparation of the record. That day, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellants paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellants
have not provided this court with proof of payment for the record or filed any other
response to the court’s notice.

      Accordingly, the appeal is ordered dismissed.


                                       PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                          2